DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on4/25/2022 that has been entered, wherein claims 1-34 are pending and claims 3, 7, 9-10, 16, 20, 25 and 31-34 are withdrawn.
Specification
The objection to the title is withdrawn in light of Applicants amendment of 4/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 11-15, 19, 21-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2017/0082900 A1) of record in view of Huang et al. (US 2013/0168704 A1).
Regarding claim 1, Kong teaches a display device(Fig. 13) comprising: 
a substrate(110) including a display area(not illustrated, display pixel area,  ¶0113) and a peripheral area(Fig. 13) adjacent to the display area(not illustrated, display pixel area,  ¶0113); 
a first insulating layer(160, ¶0125) disposed over the peripheral area(Fig. 13) of the substrate(110) and including: 
a first side surface portion(please see examiner annotated Fig. 13) including a side surface aligned with a side surface(110a) of the substrate(110); 
a second side surface portion(please see examiner annotated Fig. 13) spaced apart from the first side surface portion and including a side surface aligned with the side surface(110a) of the substrate(110); and 
at least one recess portion(166, ¶0125) between the first side surface portion and the second side surface portion; and 
a first pad(170, ¶0126) disposed on the first insulating layer(160, ¶0125), extending to an edge of the substrate(110), and filling the at least one recess portion(166, ¶0125), the first pad(170, ¶0126) including an outermost front end surface(170a, ¶0123) that faces away from the display area(not illustrated, display pixel area,  ¶0113) and is aligned with the side surface(110a) of the substrate(110).

    PNG
    media_image1.png
    559
    649
    media_image1.png
    Greyscale

Kong is silent in regards to first pad(170, ¶0126) completely filling the at least one recess portion(166, ¶0125).

Huang teaches a display device(Fig. 7) wherein the first pad(38, ¶0019) completely filling the at least one recess portion(35. ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely filling the at least one recess portion, as taught by Huang, in order to reduce mask process times to make the production convenient and reduce the defect generating rate so that yield is increased(¶0005).

Regarding claim 2, Kong teaches the display device of claim 1. 
The embodiment of Fig. 13 of Kong is silent in regards to the first insulating layer(160, ¶0125) comprises a plurality of through holes extending in a direction perpendicular to the substrate(110), and 
the first pad(170, ¶0126) completely fills at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches the first insulating layer(160, ¶0134) comprises a plurality of through holes(161, 162, ¶0101) extending in a direction perpendicular to the substrate(110), and the first pad(170/173 ¶0134) fills the plurality of through holes(161, 162, ¶0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the first insulating layer comprises a plurality of through holes extending in a direction perpendicular to the substrate, and 
the first pad fills the plurality of through holes, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

The embodiments of Figs. 13 and 16 of Kong are silent in regards to the first pad(170, ¶0126) completely fills at least one of the plurality of through holes.

Huang teaches a display device(Fig. 7) wherein the first pad(38, ¶0019) completely fills at least one of the plurality of through holes(35. ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely fills at least one of the plurality of through holes, as taught by Huang, in order to reduce mask process times to make the production convenient and reduce the defect generating rate so that yield is increased(¶0005).

Regarding claim 6, Kong teaches the display device of claim 2. 
The embodiment of Fig. 13 of Kong is silent in regards the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface(110a) of the substrate(110), passes through at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches the plurality of through holes(161, 162, ¶0101) are arranged such that a virtual plane(virtual plane parallel to 110a), which is parallel to the side surface(110a) of the substrate(110), passes through at least one of the plurality of through holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface of the substrate, passes through at least one of the plurality of through holes, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

Regarding claim 8 Kong teaches the display device of claim 1, wherein the first insulating layer(160, ¶0125) comprises a third side surface portion(please see examiner annotated Fig. 13) between the first side surface portion and the second side surface portion, the third side surface portion including a side surface aligned with the side surface(110a) of the substrate(110), and 
the at least one recess portion(166, ¶0125) comprises:
 a first recess portion(left 166, ¶0125) between the first side surface portion and the third side surface portion, and 
a second recess portion(right 166, ¶0125) between the second side surface portion and the third side surface portion.

Regarding claim 11, Kong teaches the display device of claim 1, comprising a second pad(130, ¶0125) disposed between the substrate(110) and the first pad(170, ¶0126), contacting the first pad(170, ¶0126), and including a outermost front end surface(130a, ¶0123) aligned with the side surface(110a) of the substrate(110).

Regarding claim 12, Kong teaches the display device of claim 11, wherein the first insulating layer(160, ¶0125) is disposed between the first pad(170, ¶0126) and the second pad(130, ¶0125) and covering side edges of the second pad(130, ¶0125) connected to the outermost front end surface(130a, ¶0123) of the second pad(130, ¶0125).

Regarding claim 13, Kong teaches the display device of claim 11.
The embodiment of Fig. 13 of Kong is silent in regards to a third pad disposed below the second pad(130, ¶0125); and a second insulating layer disposed between the third pad and the second pad(130, ¶0125).

The embodiment to Fig. 16 of Kong teaches a third pad(130, ¶0134) disposed below the second pad(150, ¶0134); and a second insulating layer(168, ¶0099) disposed between the third pad(130, ¶0134) and the second pad(150, ¶0134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, to include a third pad disposed below the second pad; and a second insulating layer disposed between the third pad and the second pad, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

Regarding claim 14, Kong teaches a display device(Fig. 13) comprising: 
a substrate(110) including a display area(not illustrated, display pixel area,  ¶0113) and a peripheral area(Fig. 13) adjacent to the display area(not illustrated, display pixel area,  ¶0113); 
a first insulating layer(160, ¶0125) disposed over the peripheral area(Fig. 13) of the substrate(110) and including at least one recess portion(166, ¶0125) in a side surface of the first insulating layer(160, ¶0125), wherein a portion of the side surface of the first insulating layer(160, ¶0125) other than another portion of the side surface where the at least one recess portion(166, ¶0125) is disposed is aligned with the side surface(110a) of the substrate(110); and 
a first pad(170, ¶0126) disposed on the first insulating layer(160, ¶0125), extending to an edge of the substrate(110), and filling the at least one recess portion(166, ¶0125), the first pad(170, ¶0126) including an outermost front end surface(170a, ¶0123) that faces away from the display area(not illustrated, display pixel area,  ¶0113) aligned with the side surface(110a) of the substrate(110).

Kong is silent in regards to first pad(170, ¶0126) completely filling the at least one recess portion(166, ¶0125).

Huang teaches a display device(Fig. 7) wherein the first pad(38, ¶0019) completely filling the at least one recess portion(35. ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely filling the at least one recess portion, as taught by Huang, in order to reduce mask process times to make the production convenient and reduce the defect generating rate so that yield is increased(¶0005).

Regarding claim 15, Kong teaches the display device of claim 14.
The embodiment of Fig. 13 of Kong is silent in regards to the first insulating layer(160, ¶0125) comprises a plurality of through holes extending in a direction perpendicular to the substrate(110), and 
the first pad(170, ¶0126) completely fills at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches the first insulating layer(160, ¶0134) comprises a plurality of through holes(161, 162, ¶0101) extending in a direction perpendicular to the substrate(110), and the first pad(170/173 ¶0134) fills the plurality of through holes(161, 162, ¶0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the first insulating layer comprises a plurality of through holes extending in a direction perpendicular to the substrate, and 
the first pad fills the plurality of through holes, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

The embodiments of Figs. 13 and 16 of Kong are silent in regards to the first pad(170, ¶0126) completely fills at least one of the plurality of through holes.

Huang teaches a display device(Fig. 7) wherein the first pad(38, ¶0019) completely fills at least one of the plurality of through holes(35. ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely fills at least one of the plurality of through holes, as taught by Huang, in order to reduce mask process times to make the production convenient and reduce the defect generating rate so that yield is increased(¶0005).

Regarding claim 19, Kong teaches the display device of claim 15.
The embodiment of Fig. 13 of Kong is silent in regards the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface(110a) of the substrate(110), passes through at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches the plurality of through holes(161, 162, ¶0101) are arranged such that a virtual plane(virtual plane parallel to 110a), which is parallel to the side surface(110a) of the substrate(110), passes through at least one of the plurality of through holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface of the substrate, passes through at least one of the plurality of through holes, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

Regarding claim 21, Kong teaches the display device of claim 14, comprising a second pad(130, ¶0125) disposed between the substrate(110) and the first pad(170, ¶0126), contacting the first pad(170, ¶0126), and including a outermost front end surface(130a, ¶0123) aligned with the side surface(110a) of the substrate(110).

Regarding claim 22, Kong teaches the display device of claim 21, wherein the first insulating layer(160, ¶0125) is disposed between the first pad(170, ¶0126) and the second pad(130, ¶0125) and covering side edges of the second pad(130, ¶0125) connected to the outermost front end surface(130a, ¶0123) of the second pad(130, ¶0125).

Regarding claim 23, Kong teaches the display device of claim 21.  

The embodiment of Fig. 13 of Kong is silent in regards to third pad disposed below the second pad(130, ¶0125); and 
a second insulating layer disposed between the third pad and the second pad(130, ¶0125).

The embodiment to Fig. 16 of Kong teaches a third pad(130, ¶0134) disposed below the second pad(150, ¶0134); and a second insulating layer(168, ¶0099) disposed between the third pad(130, ¶0134) and the second pad(150, ¶0134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, to include a third pad disposed below the second pad; and a second insulating layer disposed between the third pad and the second pad, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

Regarding claim 24, Kong teaches the display device(Fig. 13) comprising: 
a substrate(110) including a display area(not illustrated, display pixel area,  ¶0113) and a peripheral area(Fig. 13) adjacent to the display area(not illustrated, display pixel area,  ¶0113); 
a first insulating layer(160, ¶0125) disposed over the peripheral area(Fig. 13) of the substrate(110) and including: 
a first side surface portion(please see examiner annotated Fig. 13) including a side surface aligned with a side surface(110a) of the substrate(110); 
a second side surface portion(please see examiner annotated Fig. 13) spaced apart from the first side surface portion and including a side surface aligned with the side surface(110a) of the substrate(110); 
at least one recess portion(166, ¶0125) between the first side surface portion and the second side surface portion; and 
a plurality of first pads(170, ¶0126) disposed on the first insulating layer(160, ¶0125) and spaced apart from each other, the plurality of first pads(170, ¶0126) filling the at least one recess portion(166, ¶0125) and at least a part of the plurality of through holes; and 
a second pad(130, ¶0125) disposed between the substrate(110) and the plurality of first pads(170, ¶0126), contacting the plurality of first pads(170, ¶0126), and including an outermost front end surface(170a, ¶0123) aligned with the side surface(110a) of the substrate(110), 
wherein at least a part of the plurality of first pads(170, ¶0126) includes an outermost front end surface(170a, ¶0123) aligned with the side surface(110a) of the substrate(110).

The embodiment of Fig. 13 of Kong is silent in regards to a plurality of through holes extending in a direction perpendicular to the substrate(110) and the first pad(170, ¶0126) completely fills at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches a plurality of through holes(161, 162, ¶0101) extending in a direction perpendicular to the substrate(110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, to include a plurality of through holes extending in a direction perpendicular to the substrate, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

The embodiments of Figs. 13 and 16 of Kong are silent in regards to the first pad(170, ¶0126) completely fills at least one of the plurality of through holes.

Huang teaches a display device(Fig. 7) wherein the first pad(38, ¶0019) completely fills at least one of the plurality of through holes(35. ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely fills at least one of the plurality of through holes, as taught by Huang, in order to reduce mask process times to make the production convenient and reduce the defect generating rate so that yield is increased(¶0005).

Regarding claim 28, Kong teaches the display device of claim 24.
The embodiment of Fig. 13 of Kong is silent in regards the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface(110a) of the substrate(110), passes through at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches the plurality of through holes(161, 162, ¶0101) are arranged such that a virtual plane(virtual plane parallel to 110a), which is parallel to the side surface(110a) of the substrate(110), passes through at least one of the plurality of through holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface of the substrate, passes through at least one of the plurality of through holes, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

Regarding claim 29, Kong teaches the display device of claim 24, wherein the first insulating layer(160, ¶0125) covers side edges of the second pad(130, ¶0125) connected to the outermost front end surface(130a, ¶0123) of the second pad(130, ¶0125).

Regarding claim 30, Kong teaches the display device of claim 24. 
The embodiment of Fig. 13 of Kong is silent in regards to a third pad disposed below the second pad(130, ¶0125); and a second insulating layer disposed between the third pad and the second pad(130, ¶0125).

The embodiment to Fig. 16 of Kong teaches a third pad(130, ¶0134) disposed below the second pad(150, ¶0134); and a second insulating layer(168, ¶0099) disposed between the third pad(130, ¶0134) and the second pad(150, ¶0134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, to include a third pad disposed below the second pad; and a second insulating layer disposed between the third pad and the second pad, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).
Claims 5, 17-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2017/0082900 A1) of record and Huang et al. (US 2013/0168704 A1)as applied to claims 2, 15 and 24 above, further in view of Hwang et al. (US 2016/0100483 A1) of record.
Regarding claims 5, Kong, in view of Huang, teaches the display device of claim 2, but is silent in regards to the plurality of through holes are arranged such that a virtual straight line, which is parallel to an upper surface of the substrate(110) and passes through the first pad(170, ¶0126), passes through at least one of the plurality of through holes.

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged such that a virtual straight line(please see examiner annotated Fig. 13A), which is parallel to an upper surface of the substrate(248) and passes through the first pad(270, ¶0127), passes through at least one of the plurality of through holes(CH1, CH2, ¶0125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged such that a virtual straight line, which is parallel to an upper surface of the substrate and passes through the first pad, passes through at least one of the plurality of through holes, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

    PNG
    media_image2.png
    480
    565
    media_image2.png
    Greyscale

Regarding claim 17, Kong, in view of Huang, teaches the display device of claim 15, wherein the first pad(170, ¶0126) has a shape extending along a long axis of the first pad(170, ¶0126). 

Kong and Huang are silent in regards to the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad(170, ¶0126).

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged in a zigzag pattern(¶0125) in a direction perpendicular to the long axis of the first pad(270, ¶0127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

Regarding claim 18, Kong, in view of Huang, teaches the display device of claim 15, but is silent in regards to the plurality of through holes are arranged such that a virtual straight line, which is parallel to an upper surface of the substrate(110) and passes through the first pad(170, ¶0126), passes through at least one of the plurality of through holes.

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged such that a virtual straight line(please see examiner annotated Fig. 13A), which is parallel to an upper surface of the substrate(248) and passes through the first pad(270, ¶0127), passes through at least one of the plurality of through holes(CH1, CH2, ¶0125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged such that a virtual straight line, which is parallel to an upper surface of the substrate and passes through the first pad, passes through at least one of the plurality of through holes, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

Regarding claim 27, Kong, in view of Huang, teaches the display device of claim 24, but is silent in regards to the plurality of through holes are arranged such that a virtual straight line, which is perpendicular to a side surface of a longest direction of the first pad passes through as least two through holes. 

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged such that a virtual straight line(please see examiner annotated Fig. 13A), which is perpendicular to a side surface of a longest direction of the first pad(270, ¶0127) passes through as least two through holes(CH1, CH2, ¶0125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged such that a virtual straight line, which is perpendicular to a side surface of a longest direction of the first pad passes through as least two through holes, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2017/0082900 A1) of record and Huang et al. (US 2013/0168704 A1) as applied to claims 2, and 24 above, further in view of Hwang et al.(US 2016/0100483 A1) of record and Pang et al. (US 2015/0144911 A1).
Regarding claims 4, Kong, in view of Huang, teaches the display device of claim 2, wherein the first pad(170, ¶0126) has a shape extending along a long axis of the first pad(170, ¶0126). 

Kong and Huang are silent in regards to the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad(170, ¶0126) with at least three through holes defining each straight line of the zigzag pattern.

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged in a zigzag pattern(¶0125) in a direction perpendicular to the long axis of the first pad(270, ¶0127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

Kong, Huang and Hwang are silent in regards to at least three through holes defining each straight line of the zigzag pattern.

Pang teaches a display device(Fig. 6A) wherein at least three through holes(240, ¶0058) defining each straight line of the zigzag pattern(Fig. 6a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that at least three through holes defining each straight line of the zigzag pattern, as taught by Pang, in order to prevent external light reflection(¶0058).

Regarding claim 26, Kong, in view of Huang, teaches the display device of claim 24, wherein the first pad(170, ¶0126) has a shape extending along a long axis of the first pad(170, ¶0126). 

Kong and Huang are silent in regards to the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad(170, ¶0126) with at least three through holes defining each straight line of the zigzag pattern.

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged in a zigzag pattern(¶0125) in a direction perpendicular to the long axis of the first pad(270, ¶0127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

Kong, Huang and Hwang are silent in regards to at least three through holes defining each straight line of the zigzag pattern.

Pang teaches a display device(Fig. 6A) wherein at least three through holes(240, ¶0058) defining each straight line of the zigzag pattern(Fig. 6a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that at least three through holes defining each straight line of the zigzag pattern, as taught by Pang, in order to prevent external light reflection(¶0058).
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892